Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Amend claim 1 as follows:
	A power transmission device comprising:
	[[a]] an induction circuit configured to transmit a wireless power signal through a charging pad and receive a response signal from an external device; and
	at least one processor operatively connected to the induction circuit,
	wherein the at least one processor is configured to:
	enter, in response to detecting a metal substance on the charging pad, a wireless charging protection mode for wireless charging of the external device,
	measure a current value of the wireless power signal on the wireless charging protection mode,
	identify whether the metal substance remains on the charging pad based on a variation of the measured current value,
	identify whether the external device remains on the charging pad based on packet information included in the response signal received from the external device, and
	release the wireless charging protection mode when both the metal substance and the external device are removed [[on]] from the charging pad.

	Amend Claim 10 as follows:
A power transmission device comprising:
[[a]] an induction circuit configured to transmit a wireless power signal through a charging pad and receive a response signal from an external device; and
at least one processor operatively connected to the induction circuit,
wherein the at least one processor is configured to:
enter, in response to detecting a metal substance on the charging pad, a wireless charging protection mode for wireless charging of the external device,
identify whether the external device remains on the charging pad based on packet information included in the response signal received from the external device,
measure a current value of the wireless power signal when the external device is removed [[on]] from the charging pad, and
identify whether the metal substance remains on the charging pad based on a variation of the measured current value, and
release the wireless charging protection mode when both the metal substance and the external device are removed [[on]] from the charging pad.

Amend Claim 15 as follows:
A method for operating an electronic device, comprising:
entering, in response to detecting a metal substance on a charging pad of the electronic
device, a wireless charging protection mode for wireless charging of an external device;
	measuring a current value of a wireless power signal transmitted through the charging pad on the wireless charging protection mode;
	identifying whether the metal substance remains on the charging pad based on a variation of the current value;
	identifying whether the external device remains on the charging pad based on packet information included in a response signal received from the external device; and
	releasing the wireless charging protection mode when both the metal substance and the external device are removed [[on]] from the charging pad.
	
Reasons for Allowance
Claims 1-20 are allowed. The following is the examiner’s statement for allowance.
 Regarding claims 1, 10 and 15, the prior art does not disclose or suggest the following: 
“…release the wireless charging protection mode when both the metal substance and the external device are removed from the charging pad” in combination with the remaining limitations of independent claim 1, 10 and 15. Dependent claims 2-9, 11-14 and 16-20 are also allowed.

The examiner found CHEN et al. (US 2019/0165618 A1, hereinafter CHEN) and SANKAR (US 2015/0372493 A1, hereinafter SANKAR) to be the closest prior art of record.
CHEN and SANKAR disclose a wireless charging method comprising detecting the existence of a foreign object and entering a protection mode when a foreign object is detected, CHEN and SANKAR each disclose release the protection mode when either the foreign object or the charge receiving device are removed. However, neither reference nor their combination disclose releasing the protection mode only when both the foreign object and the  and it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify any of the references in view of the other or any other additional references to add the missing limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AHMED H OMAR/Examiner, Art Unit 2859     

/EDWARD TSO/Primary Examiner, Art Unit 2859